715-/5
                                 ELECTRONIC RECORD




COA #      05-14-00508-CR                        OFFENSE:        21.1


           Lennie P. Earbin v. The State of
STYLE:     Texas                                 COUNTY:         Collin

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    219th Judicial District Court


                                   Publish: NO


DATE: 05/12/2015                                 TC CASE #:      219-80478-2012




                         IN THE COURT OF CRIMINAL APPEALS



          Lennie P. Earbin v. The State of
STYLE:    Texas                                       CCA#:             nts-is
         APPELLANTS                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         R£Fd*&7>                                     JUDGE:

DATE:      /D //v/^OSS'                               SIGNED:                            PC:

JUDGE:        rM UoLc*o^-                             PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD